DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 02/16/2021 have been noted and entered for consideration. In the applicant’s 02/16/2021 amendments, claims 11, 12 and 19 were canceled and new claims 21-23 were added, thus claims 1-10, 13-18 and 20-23 were pending. 

With regard to the objection to Claims, Applicant’s arguments filed 02/16/2021 (see page 14 of Remarks) in view of the amendments filed 02/16/2021 and examiner’s amendments 

With regard to the 103 rejections, Applicant’s arguments filed 02/16/2021 (see pages 6-11 of Remarks) in view of the amendments filed 02/16/2021 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a telephone interview and an email communication with Dustin R. Lo on March 5, 2021.
The application has been amended to the claims as attached.

Allowable Subject Matter
Amended claims 1-10, 12-16 and 21-23 are allowed (renumbered as claims 1-18).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        




/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469